Citation Nr: 0532143	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  05-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for frostbite 
residuals, paresthesia of the left foot.

2.  Entitlement to service connection for frostbite 
residuals, paresthesia of the right foot.

3.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel
INTRODUCTION

The veteran had active service from November 1945 to November 
1946.  His military occupational specialty was artillery 
mechanic.  Among his awards and decorations is the Combat 
Infantryman's Badge.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence that the veteran has 
frostbite residuals, paresthesia of the left foot, which is 
related to his period of active service from November 1945 to 
November 1946.

3.  There is no competent evidence that the veteran has 
frostbite residuals, paresthesia of the right foot that is 
related to his period of active service from November 1945 to 
November 1946.


CONCLUSIONS OF LAW

1.  Frostbite residuals, paresthesia of the left foot, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  Frostbite residuals, paresthesia of the right foot, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection for frostbite 
residuals, paresthesia of the feet is warranted.  He 
essentially argues that he suffered a cold injury during the 
winter months in France from 1944 to 1945.  He feels that his 
present symptoms of a cold sensation in his feet during the 
winter months as well as numbness with prolonged standing and 
recurrent athlete's foot are related to being exposed to cold 
weather while serving in France.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).

The Board in this case concedes that the veteran was exposed 
to the cold during his active service in World War II.  The 
veteran's service medical records, however, are negative for 
any complaints or findings of frostbite of either foot.  
There were no findings of residuals of frostbite at 
examination prior to discharge.  Also, the veteran made no 
mention of a frostbite residuals on his initial application 
for compensation in 1959.  Furthermore, there is no evidence 
of current residuals of frostbite residuals.  The veteran was 
afforded a cold injury VA examination in December 2003.  The 
veteran was diagnosed with, among other conditions, gout, 
osteoarthritis, and onychomycosis of the first great 
toenails.  Physical examination revealed no sign of frostbite 
or its residuals.  There is no other evidence of current 
residuals of frostbite residuals, despite requests from the 
VA for supporting evidence.  The veteran has not submitted 
medical evidence of this disability.

The Board finds that the VA examination is entitled to great 
probative weight. 

Though a cold injury in service may be conceded in light of 
the veteran's combat service, the law requires that the 
veteran have current residuals of that injury in order to 
receive VA compensation.  See Boyer, at 1353 (Fed. Cir. 
2000).  While the veteran has attributed his current 
bilateral foot disorder to his service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving a 
medical diagnosis and causation.  See Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Simply stated, the 
veteran does not have the medical expertise to associate his 
current problems with a cold injury in service more than 50 
years ago. 

In this case, both service and post-service medical records 
provide very negative evidence against this claim.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of frostbite, 
paresthesia of the feet, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2003.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson,  19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal and the statement of 
the case (SOC), he was provided with specific information as 
to why his claims were being denied, and of the evidence that 
was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letter and the SOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
to VA that supports his claim.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Pelegrini II, held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) and that 
was done in this case.  The claims folder contains all 
available service medical records, private medical records, 
VA medical records, and VA examination reports.  The veteran 
has not identified any other outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

Entitlement to service connection for frostbite residuals, 
paresthesia of the left foot is denied.

Entitlement to service connection for frostbite residuals, 
paresthesia of the right foot is denied.


REMAND

The veteran is service connected for post-traumatic stress 
disorder, evaluated as 50 percent disabling, and residuals of 
a gunshot wound to the right shoulder, muscle group III, 
evaluated as 40 percent disabling.  A combined disability 
evaluation of 70 percent is in effect.  Thus, the Board notes 
that the veteran meets the threshold criteria for entitlement 
to TDIU under 38 C.F.R. § 4.16.  

The veteran claims and the record shows that he has not 
worked since 1991.  Furthermore, VA examinations dated in May 
and June 2003 found the veteran to be unemployable.  

The undersigned believes that additional information is 
required to determine the degree of industrial impairment 
resulting from the service-connected disabilities and to 
determine if the veteran is unemployable as the result of the 
service-connected disabilities.  See Beaty v. Brown, 6 Vet. 
App. 532 (1994).  The medical records, at present, do not 
clearly indicate whether the veteran is unemployable as the 
result of either his service-connected or his nonservice 
connected disabilities.  As stated by the Court in Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994) (citing Beaty, 6 Vet. App. 
at 537) the Board may not reject a claim for a total rating 
based on individual unemployability without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal.  The Board may not offer its own 
opinion regarding whether the veteran can perform work based 
on her current level of disabilities, a technique that the 
Court has previously determined to be "inadequate" within 
Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) 
(citations omitted).

While the May 2003 examiner reported that the veteran's right 
shoulder disability is not significantly limiting in terms of 
the veteran's ability to work, it is unclear whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected PTSD.  As 
such, an examination is necessary.          

Accordingly, the case is remanded as follows:

1.	The RO should schedule the veteran for 
a VA psychological examination.  The 
claims folder must be made available 
to the examiner for review before the 
examination.  The examiner must 
indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  
All tests and studies deemed helpful 
by the examiner should be conducted in 
conjunction with the examination.  The 
examiner should specifically review 
the June 2003 VA psychological 
examination report.  After examining 
the veteran and reviewing his medical 
records, the examiner should provide 
an opinion,  as to whether the veteran 
is unable to secure or follow a 
substantially gainful occupation 
primarily as a result of his service-
connected PTSD.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical 
manner on the examination report. 

2.	After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether a TDIU is warranted.  If 
any benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


